Citation Nr: 0414018	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  97-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active military duty from June 1985 to 
June 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York that denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include schizophrenia.  

In September 2002, the Board issued a decision that denied 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include schizophrenia.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).  

On November 26, 2003, the Court issued an order that granted 
a joint motion for remand and vacated the Board's September 
2002 decision and remanded the matter to the Board for action 
in compliance with the motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.  


REMAND

The Court remanded the matter of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia for additional consideration of the claim, in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A and implemented at 38 U.S.C.A. § 3.159, which amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003).

In the instant case, the Board did in fact address the VCAA 
in its September 2002 decision.  The Board determined that 
the duty to notify the veteran with respect to the type of 
evidence needed to substantiate her claim for entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia had been satisfied by virtue of the RO's issued 
statement of the case, and supplemental statements of the 
case.  Despite the Board's finding that the veteran received 
proper notification of evidence needed to substantiate her 
claim, such matter has nevertheless been remanded because the 
Board failed to properly find or communicate that these same 
documents identified specific types of evidence needed for a 
claim for entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

It has also been determined that the RO, and in turn in the 
Board, likewise failed to adequately inform the veteran as to 
what portion of evidence, if any, she was to submit, and 
which portion of the evidence, if any, VA would obtain in 
order to substantiate her claim for service connection for a 
psychiatric disorder, to include schizophrenia.  Pursuant to 
the Court's decision in Quartuccio v. Principi, failure to 
comply with this duty is remandable error.  Quartucio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Since no document of record meets the specific notice 
requirements erected by the VCAA, as interpreted by precedent 
opinions of the United States Court of Appeals for Veterans 
Claims in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice), 
further procedural development is required. 

Additionally, the Court determined that a remand was 
warranted in order to comply with Stegall v. West, 11 Vet. 
App. 268 (1998).  Pursuant to the Board's February 1999 
remand, the RO was ordered to obtain a VA psychiatric 
examination to determine the date of onset and etiology of 
any current psychosis.  An opinion as to whether it was as 
likely as not that a psychosis developed during service, or 
within the first post service year, or whether the current 
psychosis was otherwise related to service.  Although, the 
veteran was afforded a VA examination it did not address all 
the specific questions as requested in the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Other subsequent 
examinations also failed to fully address the directives of 
the remand.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim.  Based on her 
response, the RO should attempt to 
procure copies of all records, which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.


2.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed, and any other applicable 
legal precedent.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) must 
be fully complied with and satisfied, to 
include full compliance with the decision 
in Quartuccio and the Joint Motion dated 
in November 2003.

3.  The veteran should be accorded a VA 
psychiatric examination to determine the 
date of onset and etiology of her current 
psychosis.  The claims folder including a 
copy of this remand must be furnished to 
the VA physician for review prior to the 
examination and he should state in his 
report that the claims folder has been 
completely reviewed.  All clinical 
findings should be reported in detail.  
At the conclusion of the examination, he 
must provide an opinion as to whether it 
is at least as likely as not that a 
psychosis developed during service, or 
within the first post service year, or 
whether the current psychosis is 
otherwise related to service.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the RO 
should review the veteran's claim on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, she and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

The SSOC should additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In such case, the RO 
should include a copy of the notification letter in the 
claims file as to the date the examination was scheduled and 
the address to which notification was sent.  If such letter 
is unavailable, someone at the medical center should certify 
the address to which notice was sent and certify whether the 
letter was returned as nondeliverable for any reason.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



